942 So.2d 919 (2006)
Fabricio GOMEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-3929.
District Court of Appeal of Florida, First District.
October 19, 2006.
Nancy A. Daniels, Public Defender, and Edgar Lee Elzie, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Christine Ann Guard, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. State v. Paul, 934 So.2d 1167 (Fla.2006).
BROWNING, C.J., KAHN, and DAVIS, JJ., concur.